In my opinion, the rather insignificant injury suffered by appellant is not responsible for his present unfortunate condition. As I understand the record, it indicates clearly that, at the time he suffered the fall upon which he bases his claim against respondent, he was suffering from active rheumatism or arthritis, which condition was not "lighted up" by the accident, but simply progressed naturally as it would have done had appellant suffered no injury.
In his first report, appellant simply complained of a strained back, the "slip and fall" not having been referred to by him for many months and after much investigation had been made. Giving appellant's testimony the utmost effect that can be claimed for it, he contends that his feet slipped from under him and that he fell backwards, sliding a short distance down an incline, his body coming to rest in a bent position. The record contains no direct evidence of any impact upon his back.
The department paid appellant time loss for many months, caused him to be treated for his afflictions, and finally found that his failure to make complete *Page 651 
recovery was due to preexisting disease. In my opinion, this finding is supported by the record, and I accordingly dissent from the opinion of the majority.
TOLMAN and STEINERT, JJ., concur with BEALS, C.J.